     Case 2:16-cv-02978-JAD-NJK Document 130-1 Filed 12/14/18 Page 1 of 1




             EXHIBIT LIST – Plaintiff’s Motion for Summary Judgment

A          Declaration of Miles N. Clark
1          Apr. 29, 2011 Bankruptcy Petition, No. 11-16593-lbr, Bk Doc. 1, at 19 (Bankr.D.
           Nev. Apr. 29, 2011) (Redacted)
2          Aug. 3, 2011 Order of Discharge, No. 11-16593-lbr, Bk Doc. 21, at 1 (Bankr.D. Nev.
           Aug. 3, 2011) (Redacted)
3          Oct. 31, 2017 Declaration of Brad Holtel as Welk’s Custodian of Records and
           attached Apr. 20, 2004 Deed of Trust, Mar. 30, 2004 Note Secured by Deed of
           Trust, and Aug. 15, 2011 Grant Deed to Welk (Doc. No. 2011-0435568, Official
           Records of San Diego County, CA (Redacted)
4          Apr. 25, 2016 Dispute to Experian, attaching Apr. 25, 2016 Dispute Letter, Mar.
           16, 2016 Experian Consumer Disclosure, Excerpts of Petition, and Identifying
           information (Redacted)
5          May 16, 2016 ACDV Response (Redacted)
6          May 25, 2016 Experian Reinvestigation (Redacted)
7          Jan. 25, 2017 Experian Consumer Disclosure, and Feb. 8, 2017 Experian
           Reinvestigation (Redacted)
8          Undated Experian Disclosure Log (Sealed)
9          Jan. 25, 2017 Experian DR Log (Sealed)
10         Jan. 25, 2017 Admin Report for Plaintiff (Sealed)
11         Experian ACDV Procedures Manual (Sealed)
12         Experian Dispute Manual (Sealed)
13         May 9, 2017 30(b)(6) Deposition of Experian
14         Excerpts of Oct. 5, 2018 Deposition of Evan Hendricks
15         Excerpts of July 13, 2018 Deposition of Kimberly Cave
16         Dec. 11, 2017 30(b)(6) Deposition of Welk Resort Group, Corp.
17         Excerpts of Nov. 6, 2017 Deposition of Plaintiff (Redacted)
18         Excerpts of Oct. 27, 2017 Deposition of Douglas Hollon as Experian’s 30(b)(6)
           witness, Leoni
19         Excerpts of July 19, 2018 Deposition of Mary Methvin as Experian’s 30(b)(6)
           witness, Cardinali v. Experian, No. 16-cv-2046-JAD-NJK (D. Nev.), as filed in
           Leoni, ECF Dkt. 109-2 (D. Nev. Nov. 29, 2018)
20         Sept. 25, 2018 Experian Supplemental Responses to Plaintiff’s Second Set of
           Requests for Admission
21         Jan. 25, 2017 Bullseye Consumer Report from Experian to Welk (Redacted)
22         Oct. 15, 2018 Declaration of Kimberly Cave, Farmer v. Experian, No. 17-cv1531-
           RFB-PAL, ECF Dkt. 30-1 (D. Nev. Oct. 15, 2018)
23         Apr. 28, 2014 Declaration of Kimberly Hughes, Dixon v. Experian, No. 13-cv-
           227-PPS, ECF Dkt. 42-2 (N.D. Ind. Apr. 28, 2014)
24         Experian FCRA Policy (Sealed)
25         Excerpts of 2015 CRRG
